                                         Case 5:20-cv-05799-LHK Document 299 Filed 10/05/20 Page 1 of 1




                                   1
                                   2                               UNITED STATES DISTRICT COURT
                                   3                          NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                   5    NATIONAL URBAN LEAGUE, and
                                        others,                                        Case No. 20-cv-05799 LHK
                                   6
                                                     Plaintiffs,                       ORDER ON PROCEDURES FOR IN
                                   7                                                   CAMERA REVIEW OF
                                               v.                                      DOCUMENTS ON OCTOBER 4
                                   8                                                   PRIVILEGE LOG
                                        WILBUR L. ROSS, JR., and others,
                                   9
                                                     Defendants.
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                              As to the privilege log filed by Defendants on October 4, 2020, at ECF 295-2, the
                                  13
                                       Court orders Plaintiffs to file any objection and a proposed order by October 5 at 5:00 p.m.
                                  14
                                       Pacific time; and Defendants to file a reply by October 5 at 9:00 p.m. Pacific time.
                                  15
                                       Defendants must submit the documents to the undersigned Magistrate Judges for in camera
                                  16
                                       review by 5:00 p.m. October 5. We plan to rule on the asserted privileges without need for
                                  17
                                       a hearing.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                  20
                                       Dated: October 5, 2020                    _____________________________________
                                  21                                                   NATHANAEL M. COUSINS
                                                                                       United States Magistrate Judge
                                  22
                                  23
                                                                                 ______________/S/_______________________
                                  24                                                   SUSAN VAN KEULEN
                                                                                       United States Magistrate Judge
                                  25
                                  26                                             _______________/S/______________________
                                  27                                                   THOMAS S. HIXSON
                                                                                       United States Magistrate Judge
                                  28
